Exhibit 10.25 NEW JERSEY RESOURCES CORPORATION DIRECTORS' DEFERRED COMPENSATION PLAN Amended and Restated Effective January 1, 2009 New Jersey Resources Corporation (“NJR” or the "Corporation") hereby establishes a deferral plan (the "Plan") for the purpose of permitting a member of the Board of Directors of the Corporation (each an "NJR Director") and members of the Boards of Directors of any and all subsidiaries of the Corporation (each a “Subsidiary”) who are not employees of NJR or any Subsidiaries (each a “Subsidiary Director” and, together with NJR Directors, “Directors”) to elect from time to time to defer the receipt of all or a portion of the Director's retainer and other fees. The provisions of this Plan shall apply only to those deferred amounts that were otherwise to be earned by and paid to the Directors subsequent to December 31, 2004. This amendment and restatement of the Plan is to comply with the requirements of Internal Revenue Code Section 409A and applicable guidance issued thereunder (collectively “Code Section 409A”) and is to be effective January 1, 2009. Section 1.Initial Deferral Elections. a.Election to Defer.A Director may irrevocably elect to defer (an “Initial Deferral Election”) the receipt of all or a portion of the fees, including, without limitation, any retainer, meeting fee or committee meeting fee ("Fees"), that the Director will become entitled to receive for services as a member of the NJR Board of Directors for a given Plan Year (as defined below) or for services as a Subsidiary Director for a given Plan Year. An Initial Deferral Election shall remain valid with respect to Fees earned in succeeding Plan Years until revoked or revised by the Director in compliance with the deadlines and other provisions of the Plan. b.Election of Deferral Period.A Director who elects to defer receipt of all or a portion of the Director's Fees for a given Plan Year shall also elect whether the deferred Fees are to be paid, or commence to be paid, (i)during January of the sixth year following the calendar year in which the deferred Fees would otherwise have been paid to the Director; (ii)on the first day of the second month of the calendar quarter following the calendar quarter in which the Director’s Separation from Service occurs; or (iii)the earlier of clause (i) or clause (ii) above. Initial Deferral Elections applicable to Fees otherwise payable in different Plan Years may specify different times and forms of payment. If the Director does not make an election under this Section 1(b) with respect to the time of payment of his deferred Fees for a given Plan Year, the Director's deferred Fees for that Plan Year shall be paid on the first day of the calendar quarter following the calendar quarter in which the Director’s Separation from Service occurs. A Separation from Service occurs when the Director ceases to be a member of the Board of the Corporation and any Board of an Affiliate (which includes any entity required to be treated as the Corporation under Code Section 409A). A Separation from Service shall also occur when it is reasonably anticipated that the level of bona fide Board services the Director will perform after that date will permanently decrease to less than 50% of the average level of bona fide Board services performed over the immediately preceding thirty-six (36) month period. The Deferral Period is the period beginning on the date the deferred Fees would otherwise have been paid to the Director and ending on the date the deferred Fees are to be paid, or commence to be paid, pursuant to the Director's election under this Section 1(b). 1741438v3 1 c.Election of Method of Payment of Deferred Fees.A Director who elects to defer the receipt of all or a portion of the Director's Fees for a given Plan Year shall also elect whether the deferred Fees are to be paid, subject to Section 3, (i)in a single sum paymentat the end of the Deferral Period, or (ii)in the number of annual installments elected by the Director (but not more than 5) with such installments commencing at the end of the Deferral Period. The amount of each such installment shallbe equal to the amount credited to the Director’s Deferred Fee Account (as defined in Section 2 below) on the day next preceding the date of payment of the installment, divided by the number of installments remaining to be paid. The unpaid portion of the Director's deferred Fees shall continue to be adjusted, as provided in Section 2, during the period that the Director is receiving such installment payments.
